WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 7, 2017




In the Court of Appeals of Georgia
 A15A0527. FLETCHER v. WATER                             APPLICATIONS JE-025
     DISTRIBUTION GROUP, INC. et al.

      ELLINGTON, Presiding Judge.

      The Supreme Court of Georgia affirmed in part and reversed in part our

decision in this case as it concerned CertainTeed Corporation,1 holding that, “[w]hile

we conclude that CertainTeed owed no duty to warn Marcella Fletcher of the possible

hazards of asbestos dust from its products,the Court of Appeals correctly reversed the


      1
        In Fletcher v. Water Applications Distrib. Group, Inc., 333 Ga. App. 693 (773
SE2d 859) (2015), we held that he trial court erred in granting summary judgment in
favor of the manufacturer, CertainTeed, on Fletcher’s design defect and negligent
failure-to-warn claims. However, we affirmed the grant of summary judgment to the
distributor, Water Applications Distribution Group, Inc., on Fletcher’s negligent
failure-to-warn claim holding that a seller or a distributor does not have a continuing
duty to warn. Fletcher sought a writ of certiorari to the Georgia Supreme Court
challenging our opinion with respect to the distributor, which the Court denied.
trial court’s judgment with respect to Fletcher’s defective design claim.” CertainTeed

Co. v. Fletcher, 300 Ga. 327 (794 SE2d 641) (2016). Accordingly, our ruling with

respect to CertainTeed is vacated and the judgment of the Supreme Court is made the

judgment of this Court.

      Judgment affirmed in part and reversed in part. Barnes, P. J., Dillard, P. J.,

McFadden, P. J., and Ray, McMillian and Reese, JJ., concur.




                                          2